Exhibit 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report ofCar Charging Group, Inc. (the “Company”) on Form 10-Q/A for theperiod endingJune 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Richard Adeline, ChiefFinancial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q/A for theperiod endingJune 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Reporton Form 10-Q/A for theperiod endingJune 30, 2010, fairly presents, in all material respects, the financial condition and results of operations of Car Charging Group, Inc. By: /s/ Richard Adeline Richard Adeline Chief Financial Officer Principal Accounting Officer October 11, 2010
